DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-18 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9-11, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binley (US 20080085342) in view of James (US 20160059995), Umenaka (US 20130011085) and in further view of Jones (US 20010046545), Toshio (WO 2015146205), Sherill (US 20100172600), Wild (US 20040155045) and Klabes (US 6378731). 
Regarding claims 1, 17 and 18, Binley teaches a packaged frozen confection (see at least, paragraph 2 -“slushes” “frozen dairy-based drinks”; paragraph 10, 11) that can have an overrun of preferably 80% (see paragraph 58), comprising a flexible pouch (figure 1a, 1b; paragraph 69) wherein the pouch comprises a wall delimiting a cavity (figure 1b, item 6) containing the frozen confection and extending in a longitudinal direction from a base (figure 1b, bottom) to a top end of the pouch, wherein the top end comprises a product outlet (figure 1b, item 3, 5) through which the frozen confection “can be” extruded from the cavity.  The flexible pouch also has a top end comprising a top edge extending in the transverse direction (see figure 1a, to the left and right of the outlet 3, 4, 5).
The wall is deformable at least at the base end of the pouch “to” urge the frozen confection in the cavity toward the outlet and extrude at least a portion of frozen confection therefrom.  That is, this is seen to be an intended use that the Binley pouch would have been capable of performing.  
Claim 1 differs from Binley in specifically reciting, “wherein the base end comprises a gusset extending in a transverse direction” and  “the product outlet being disposed at or proximal to a corner of the top edge and a side edge so that consumers are inclined to grip and squeeze the pouch at the gusseted base end to avoid choking of the flow and residual frozen confection int eh base end.”
It is noted however, that James teaches flexible pouches also useable for flowable, solid and semi-solid products, including products that are to be frozen (see paragraph 52) and where the pouch comprises a base having a transversely extending gusset (see figure 5, item 20a, 50; paragraph 32), which is useable so as to allow the flexible pouch to stand upright (see paragraph 32 - “remain in an upright position”).  Umenaka further evidences that flexible pouches used for ice cream (see paragraph 166 - “ice cream”) can have a transversely extending gusset for the purpose of being able to stand the pouch upright (see the abstract; paragraph 15; figure 1, figure 5b, item 20b3, 20c3).  
As Binley is not seen to be limiting regarding the specific structure of the flexible pouch, other than the pouch being deformable, and as both James and Umenaka also teach deformable pouches, to thus modify Binley so as to provide a base that includes a transverse gusset would have been obvious to one having ordinary skill in the art, for the known purpose of allowing the pouch to stand upright.  Such a modification would clearly have been advantageous because it would have been obvious to one having ordinary skill in the art that an upright standing pouch would have minimized the need to lie the pouch on its side thus preventing product from unduly spilling from the outlet.
Regarding the product outlet, it is noted that Binley is not limiting regarding the specific position of the dispensing outlet (paragraph 84).  While not specific as to the outlet positioned at or proximal to a corner of the top edge and a side edge, it is noted that this position for a product outlet has been well known in the art.  For instance, Jones teaches a product outlet disposed at or proximal to a corner of a top edge and side edge of a flexible pouch (see figure 3, item 251) for frozen confection products (see the abstract; paragraph 4, 5, 6).   Toshio also teaches a dispensing outlet for frozen confections such as ice cream (see paragraph 2 of the machine translation) where the outlet is positioned at or proximal to a corner of the top edge and a side edge(see figure 5-8, item 3).  By positioning the outlet at the corner proximal the top edge, Toshio shows that one can thus provide an airtight sealed spout portion to the flexible pouch, while providing a separated dedicated opening for filling the pouch with the product (see figure 5-8, item 12, 18, 180; paragraph 35-37).  Sherrill further evidences that a pouch having a dispensing spout positioned at a corner proximal to the top edge and side edge can advantageously allow for easy dispensing of the contents (see paragraph 33 and figure 1B, 1C, item 34).  The configuration as shown by Sherrill is seen to be similar to that shown in Applicant’s figures for a product outlet that is disposed at or proximal to a corner of the top edge and side edge.  Additionally, Wild also teaches a spout for a pouch where the product outlet is disposed at a corner of the top edge (see figure 7, where the product outlet and channel 4a are at the corner of the top edge 23 and side edge), as does Klabes (see figure 1, item 2; figure 2, item 10).
Jones is pertinent because Jones teaches another conventional arrangement for a dispensing spout for flexible pouches that can comprise frozen confection products which are similar to those taught by Binley.  Toshio is similarly pertinent because Toshino evidences providing a dispensing outlet for a flexible pouch that can be used for packaging frozen confections such as ice cream, and where the spout is positioned at a corner proximal to the top edge and a side edge of the pouch; where such a position has been advantageous for allowing for an airtight seal to the product outlet while also providing a separate filling opening at a top edge of the pouch.  Sherrill further evidences that the location of the dispensing outlet as already taught by Jones and Toshio to be used for frozen confections, can provide for easier pouring of the contents from the pouch (Paragraph 33).  To thus modify the Binley/James/Umenaka combination and to provide the product outlet proximal to a corner of the top edge, as taught by Jones, Toshino Sherrill Wild and Klabes would thus have been obvious to one having ordinary skill in the art, as an obvious rearrangement of parts of dispensing outlet to another known position on the flexible pouch; where such an arrangement can allow for the dispensing outlet to be properly sealed in an airtight manner while allowing for a secondary filling opening to be present on the pouch for filling the contents into the pouch; and where such a position of the product outlet provides for easier dispensing of the contents.
Regarding the new limitation to claim 1 of, “so that consumers are inclined to grip and squeeze the pouch at the gusseted base end to avoid choking of the flow and residual frozen confection in the base end,” this is seen to be an intended use that the prior art combination would have been capable of performing.
Regarding claim 2, James teaches that the pouch comprises side edges, each at opposite extremes of the gusset and extending in the longitudinal direction (see figure 2, item 16, 36, 50).  Umenaka also teaches this concept, as shown in figure 5B, where vertical sidewalls (10A) are at opposite extremes of the gusset 20b, 20c.  Providing such a configuration to the pouch of Binley would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing the requisite support to allow the pouch to stand upright.
Regarding claim 3, Jones further teaches that the side edges can have indented portions (see figure 3) for the purpose of providing more comfortable handling of the pouch (see paragraph 19 - “an indentation in the center of the package to enhance comfort….”).  To thus modify the combination in this regard would have been obvious to one having ordinary skill in the art, for the same purpose of enhancing comfort when holding the flexible pouch.
Regarding claim 4, Binley teaches a cavity volume can be 400 mL (paragraph 70).  While the pouch of figures 1a and 1b has been disclosed to have a capacity of 235mL, Binley clearly teaches that the specific volume of the packages can be varied.  Therefore, to provide a volume such as 400mL to the pouch would have been obvious to one having ordinary skill in the art, based on the particular amount of frozen confection that was desired to be packaged within the pouch.
Regarding claim 5, Binley teaches the pouch can comprise a plastic film (see paragraph 69).  James also teaches plastic film materials for the pouch (paragraph 35) as does Umenaka (paragraph 64), Toshio (paragraph 23)
Regarding claim 6, the top edge is formed by a seal between opposing faces of the plastic film material, as already taught by Binley (see the top edge seal in figure 1a), James (figure 2, item 34), Umenaka (figure 2, item HS5).  This is also taught by Toshio (figure 8, item 18).
Regarding claim 9, Binley teaches the frozen confection can comprise 30% freezing point depressants (paragraph 53) with a number average molecular weight that can be 245 g/mol (paragraph 53).  
Regarding claim 10, Binley teaches a number average molecular weight of 245 g/mol (paragraph53), which is less than 250 g/mol, as recited in claim 9 and greater than 205 g/mol, as recited in claim 10.
Regarding claim 11, Binley teaches the use of erythritol as a freezing point depressant (paragraph 16, 19).
Regarding claim 13, which recites that “the plastic film material is a multi-layer plastic film material” it is noted that the claim differs from Binley in this regard.
However, James teaches similar types of pouches used for flowable frozen foods (paragraph 52), and which can be made from multilayer plastic film materials (see paragraph 35, “low density polyethylene…combinations, laminates, and/or extrusions of any of the above…”) as a matter of engineering and/or design based on known plastic materials used for similar types of pouches.  Umenaka also teaches pouches for foods such as ice cream (see paragraph 166) and where the pouch can be made from a multilayer film (see paragraph 64-65, where Umenaka teaches using polypropylene as a base layer and low density polyethylene as a seal layer) and where the base layer can provide printability, puncture and tensile strength (paragraphs 64-65).  James and Umenaka are pertinent because they also teach flexible pouches within which frozen confections can be packaged, and where the pouch can be made from multilayer plastic film materials and can also have a low density polyethylene layer.  This is similar to Binley who teaches that the pouch can be made from a low density polyethylene (paragraph 84).  To thus modify Binley, who is not seen to be limiting as to the particular packaging materials and to use a combination of LDPE together with layers such as polypropylene would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired tensile and puncture strength as well as printability.
Regarding claim 14, which recites that “the product outlet is disposed at a corner of the top edge” it is noted that Jones at figure 3 can be construed as teaching a product outlet disposed at a corner of the top edge, because Jones teaches an outlet in a similar position as shown in Applicant’s figures.  Similar to Jones, Toshio at figures 4, 5, 7, 8, 10 and 13 can be construed as teaching a product outlet disposed at a corner of the top edge.  Sherrill can also be construed as teaching a product outlet disposed at a corner of the top edge (see figure 1) and where the position of the product outlet has been advantageous for facilitating dispensing of the contents (see paragraph 33).  Wild and Klabes are further relied on to teach the position of a product outlet at a corner of the top edge.  Additionally, Wild also teaches a spout for a pouch where the product outlet is disposed at a corner of the top edge (see figure 7, where the product outlet and channel 4a are at the corner of the top edge 23), as does Klabes (see figure 1, item 2; figure 2, item 10).  
 To thus modify Binley and to position the product outlet at a corner of the top edge as taught by Jones, Toshio, Sherrill, Wild and Klabes would have been obvious to one having ordinary skill in the art, as an obvious rearrangement of the outlet position based on known positions for dispensing outlets, for the art recognized function of facilitating dispensing of the contents within the pouch.
It is further noted that the prior art teachings of an opening at the corner of the pouch, which intersects with the top edge can also be construed as a product outlet being disposed at a corner of the top edge, because the claims do not limit the particular structure of the outlet.  Thus, even though the prior art references teach a dispensing spout, the pouch itself would necessarily also have had a product outlet at a corner of the pouch.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the complied to claim 1 above, which relies on Binley (US 20080085342) as the primary reference, and in further view of Trotman (US 20080203105) and Connolly (US 4452823).
Claim 7 differs from the combination as applied to claim 1, in specifically reciting, “a removable sleeve at least partly surrounding the wall of the pouch and being sufficiently flexible to allow transmission of manual force through the sleeve to deform the wall at least at the base end of the pouch and thereby urge the frozen confection in the cavity toward the outlet and be extruded therefrom.
However, Trotman teaches a removal sleeve surrounding the wall of the pouch (see figures 1, 2, 5; the abstract “packaging sleeve”), where the sleeve can be an insulating sleeve to reduce heat transfer to or from the pouch so that chilled contents can remain cold (see paragraph 19). The sleeve as taught by Trotman has been taught to be sufficiently flexible to allow easy compression (i.e. manual force) to the pouch to allow viscous products such as frozen confections to be “extruded” out of the product outlet (see paragraph 52; figure 1, item 25).  Connolly also evidences the use of insulating layers covering the entire pouch (column 6, lines 60-61, 64-65; figure 1, item 14b) which is sufficiently flexible so as to allow the package to be squeezed to dispense the contents (see column 6, line 57 to column 7, line 3) such as a frozen confection (column 1, lines 8-10; column 3, lines 28-29; column 7, lines 28-30).   Connolly also evidences squeezing any part of the container to dispense the contents (column 6, lines 36-51).  To thus modify the combination and to include an insulating sleeve, as taught by Trotman would have been obvious to one having ordinary skill in the art, for the known purpose of facilitating handling of the flexible pouch so that heat does not get transferred to the package so as to keep the contents cold and for providing comfort when one handles the package.
Further regarding claim 12, it is noted that the combination teaches providing a packaged frozen confection as recited in claim 1. 
Regarding the step of applying manual force to the packed frozen confection to deform the wall at least at the base end of the pouch and thereby urge the frozen confection in the cavity towards the outlet and extrude at least a portion of the frozen confection, it is noted that as Binley already teaches compressing and squeezing the pouch (paragraph 13) that it would have been obvious to one having ordinary skill in the art to squeeze the pouch for dispensing and extrusion of the frozen confection therefrom.  Binley also teaches a frozen confection that has similar amounts of freezing point depressants with a similar number average molecular weight of the freezing point depressants, as discussed above with respect to claims 9-11 above.  Nonetheless, it is noted that Trotman teaches packaging of frozen confections (paragraph 13, 52 - “ice cream”) and where the pouch is squeezed by the user for extruding the contents therefrom (see paragraph 52 - “squeezed out”).  Regarding squeezing at least at the base, it is initially noted that once it was recognized to squeeze a flexible pouch to extrude the contents therefrom, that the particular position that one chose to squeeze the pouch would have been a matter of preference to the user.  Nonetheless, Connolly further evidences pouches used for dispensing frozen confections, where the pouch can be squeezed at the base for extruding the frozen confection therefrom (see figure 1, item 26 and column 6, lines 35-41, lines 45-51, lines 57-68).  It is noted that James also teaches that the pouch is squeezable to extrude the contents therefrom (paragraph 27, 33).  To thus modify the pouch taught by the combination applied to claim 1 and to squeeze the pouch from the base end to urge the frozen confection so as to be extruded from the outlet would thus have been obvious to one having ordinary skill in the art, as a conventional expedient for dispensing frozen confections from the flexible pouch.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the complied to claim 7 above, which relies on Binley (US 20080085342) as the primary reference, and in further view of LaGuardia (US 20080142529) or Graber (US 20190008300).
Regarding claim 8, in view of Trotman, the combination teaches an insulating sleeve for comfortable handling of the cold pouch and for keeping the contents cold (paragraph 19).  
Claim 8 differs in specifically reciting that the sleeve is a thermally insulating sleeve.  At page 4, lines 15-17, the specification defines “thermally-insulating” to mean having a thermal conductivity of less than 1 W/m-K.
LaGuardia teaches using insulating sleeves (see the abstract) into which a container can be positioned (paragraph 14) and where the insulating sleeve can provide thermal insulation using materials having a thermal conductivity of less than 0.04 W/mK (paragraph 40).  LaGuardia teaches that the sleeve can insulate a cold container from a person’s hand (paragraph 18).  Graber teaches a similar concept to LaGuardia, and where  the thermally insulating sleeve (paragraph 11) can be made from materials such as polyurethane or polyethylene foam (see paragraph 60) which can have a thermal conductivity of 0.04 W/mK (for PU foam) and 0.035 W/mK (for PE foam). 
In view of Trotman the combination already teaches thermally insulating sleeves that are still compressible and can help to keep the contents cold and for comfortable handling by a user.  To modify the combination and to use other known materials also used for thermally insulating sleeves, such as the materials taught by LaGuardia or Graber, would thus have been obvious to one having ordinary skill in the art, as a substitution of one thermally insulating material for another, both recognized for helping to keep the contents cold and a user’s hands comfortable.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the complied to claim 1 above, which relies on Binley (US 20080085342) as the primary reference, and in further view of Trotman (US 20080203105), Connolly (US 4452823) and Ummadi (US 20130136842).
Regarding claims 15-16, Binley teaches a frozen confection such as a milkshake (see paragraph 2, 11) which can be construed as comprising ice cream (as evidenced by the definition of “milkshake”).  
Furthermore, Trotman evidences that it has been known to use similar types of pouches for various types of fluid products such as beverages as well as ice cream as well as milkshakes (paragraph 13).  Connolly further evidences flexible pouches that can comprise ice cream (column 1, lines 8-10), within a deformable pouch (see figure 1 ; column 6, lines 36-41), where the frozen confection can have an overrun of 100%(see column 5, lines 66-67; column 10, lines 65-68).  Ummadi further teaches packaging frozen confection in squeezable pouches (paragraph 105) where the contents can be ice cream (paragraph 90) which is aerated to 90% or 100-120% overrun (paragraph 104) and frozen (paragraph 106). 
Thus, it would have been obvious to one having ordinary skill in the art to modify Binley and similarly package aerated ice cream as a substitution of one type of frozen confection for another, both recognized to be dispensed from a deformable pouch.  
  
Claims 1-7, 12, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trotman (US 20080203105) in view of James (US 20160059995), Umenaka (US 20130011085) and Jones (US 20010046545) and in further view of Toshio (WO 2015146205), Sherill (US 20100172600), Wild (US 20040155045), Klabes (US 6378731) and Connolly (US 4452823) and in further view of Ummadi (US 20130136842).
Regarding claim 1, Trotman teaches a packaged frozen confection (paragraph 13, 25, 29, 52, “ice cream” “sorbet”) comprising a flexible plastic pouch (see paragraph 4).  It would have been obvious for the pouch to have had a wall delimiting a cavity containing the frozen confection, and extending in a longitudinal direction from a base end to a top end of the pouch, because as shown in figure 1, Trotman teaches a pouch with a product outlet at a top of end and a longitudinally extending pouch. 
If it could have been construed that Trotman was not explicit in this regard, then James teaches a pouch that can comprise foods that require frozen storage, and can be solid, semi-solid, semi-liquid (paragraph 52) and which has a wall (figure 2, item 12) defining a cavity, extending from a base (figure 2, item 20) to a top wall (figure 2, item 34) with a product outlet (figure 2, item 52) through which the product can be extruded (see paragraph 27, 33 - “squeezable”).  Umenaka also teaches a flexible pouch having a base (figure 1, item 20) and top wall (figure 1, item HS5) containing a frozen confection (paragraph 166 - “ice cream”) and having a top end with a product outlet (figure 1, item 30) through which the product can be extruded.  Jones also teaches a pouch with a wall, base end, top end and cavity as shown in figure 3 for frozen confections; and Toshio also teaches flexible pouches for frozen confections (paragraph 2) comprising a wall (figure 8), base end (figure 8, item 11) and top end (figure 8, item 12) with a product outlet (figure 8, item 3).  To thus modify Trotman if necessary and to provide a base end, top end and wall would thus have been obvious to one having ordinary skill in the art, as known expedients for pouch construction.
Regarding top end comprising a top edge extending in the transverse direction, this would have been obvious in view of Trotman’s configuration as shown in figure 1.  Nonetheless, James (figure 2, item 34), Umenaka (figure 1, item HS5), Jones (figure 3) and Toshio (Figure 8, item 12, 18) further teach a top end with a top edge extending in the transverse direction, such that modification of Trotman if necessary would have been obvious to one having ordinary skill in the art, based on conventional package construction.
As Trotman teaches that the pouch is compressed, Trotman thus teaches a wall that is deformable at least at the base end of the pouch to urge the frozen confection toward the outlet (see paragraph 52).
Claim 1 differs from Trotman in specifically reciting the base end comprises a gusset extending in a transverse direction.
It is noted however, that James teaches flexible pouches also useable for flowable, solid and semi-solid products, including products that are to be frozen (see paragraph 52) and where the pouch comprises a base having a transversely extending gusset (see figure 5, item 20a, 50; paragraph 32), which is useable so as to allow the flexible pouch to stand upright (see paragraph 32 - “remain in an upright position”).  Umenaka further evidences that flexible pouches used for ice cream (see paragraph 166 - “ice cream”) can have a transversely extending gusset for the purpose of being able to stand the pouch upright (see the abstract; paragraph 15; figure 1, figure 5b, item 20b3, 20c3).  
As Trotman is not seen to be limiting regarding the specific structure of the flexible pouch (paragraph 56), and as both James and Umenaka also teach deformable pouches, to thus modify Trotman so as to provide a base that includes a transverse gusset would have been obvious to one having ordinary skill in the art, for the known purpose of allowing the pouch to stand upright.  Such a modification would clearly have been advantageous because it would have been obvious to one having ordinary skill in the art that an upright standing pouch would have minimized the need to lie the pouch on its side thus preventing product from unduly spilling from the outlet.
Regarding the product outlet, it is noted that Trotman is not limiting regarding the specific position of the outlet (paragraph 56).  While not specific as to the outlet “being disposed at or proximal to a corner of the top edge and a side edge”, it is noted that this position for a product outlet has been well known in the art.  For instance, Jones teaches a product outlet disposed at or proximal to a corner of a top edge and a side edge of a flexible pouch (see figure 3, item 251) for frozen confection products (see the abstract; paragraph 4, 5, 6).   Toshio also teaches a dispensing outlet for frozen confections such as ice cream (see paragraph 2 of the machine translation) where the outlet is positioned at or proximal to a corner of the top edge and side edge (see figure 5, 7, 8, item 3).  By positioning the outlet at the corner proximal the top edge, Toshio shows that one can thus provide an airtight sealed spout portion to the flexible pouch, while providing a separated dedicated opening for filling the pouch with the product (see figure 5, 7, 8, item 12, 18, 180; paragraph 35-37).  Sherrill further evidences that a pouch having a dispensing spout positioned at a corner proximal to the top edge and side edge can advantageously allow for easy dispensing of the contents (see paragraph 33 and figure 1B, 1C, item 34).  
Jones is pertinent because Jones teaches another conventional arrangement for a dispensing spout for flexible pouches that can comprise frozen confection products.  Toshio is similarly pertinent because Toshino evidences providing a dispensing outlet for a flexible pouch that can be used for packaging frozen confections such as ice cream, and where the spout is positioned at a corner proximal to the top edge of the pouch; where such a position has been advantageous for allowing for an airtight seal to the product outlet while also providing a separate filling opening at a top edge of the pouch.  Sherrill further evidences that the location of the dispensing outlet as already taught by Jones and Toshio to be used for frozen confections, can provide for easier pouring of the contents from the pouch.  To thus modify the Trotman/James/Umenaka combination and to provide the product outlet proximal to a corner of the top edge, 
as taught by Jones, Toshino Sherrill, Wild and Klabes would thus have been obvious to one having ordinary skill in the art, as an obvious rearrangement of parts of dispensing outlet to another known position on the flexible pouch; where such an arrangement can allow for the dispensing outlet to be properly sealed in an airtight manner while allowing for a secondary filling opening to be present on the pouch for filling the contents into the pouch; and where such a position of the product outlet provides for easier dispensing of the contents.
It is noted that Connolly has been further relied on to support that Trotman’s teachings of dispensing a frozen confection such as ice cream from the pouch have been conventional in the art.  That is, Connolly teaches a frozen confection (column 1, lines 8-10; column 3, lines 28-29; column 7, lines 28-30) that can be extruded from a flexible pouch (see figure 1, item 10) by squeezing the pouch to dispense the contents therefrom (see column 6, line 57 to column 7, line 3).  
Regarding the new limitation of, “so that consumers are inclined to grip and squeeze the pouch at the gusseted base end to avoid choking of the flow and residual frozen confection in the base end” this is seen to be an intended use that the prior art structure would have been capable of performing.
Claim 1 differs from the above combination in specifically reciting that the frozen confection has an overrun of 30-135%.
However, Connolly teaches that it has been conventional to package frozen confections, such as that comprising ice cream (column 1, lines 8-10), within a deformable pouch (see figure 1 ; column 6, lines 36-41), where the frozen confection can have an overrun of 100%(see column 5, lines 66-67; column 10, lines 65-68).   It is noted that Ummadi further teaches packaging frozen confection in squeezable pouches (paragraph 105) where the contents can be ice cream (paragraph 90) which is aerated to 90% or 100-120% overrun (paragraph 104) and frozen (paragraph 106). 
As Trotman already teaches packaging ice cream, to thus modify the combination and to package ice cream with an overrun of 100% would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing the desired properties to the packaged ice cream.
Regarding claim 2, James teaches that the pouch comprises side edges, each at opposite extremes of the gusset and extending in the longitudinal direction (see figure 2, item 16, 36, 50).  Umenaka also teaches this concept, as shown in figure 5B, where vertical sidewalls (10A) are at opposite extremes of the gusset 20b, 20c.  Providing such a configuration to the pouch of Trotman would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing the requisite support to allow the pouch to stand upright.
Regarding claim 3, Jones further teaches that the side edges can have indented portions (see figure 3) for the purpose of providing more comfortable handling of the pouch (see paragraph 19 - “an indentation in the center of the package to enhance comfort….”).  To thus modify the combination in this regard would have been obvious to one having ordinary skill in the art, for the same purpose of enhancing comfort when holding the flexible pouch.
Regarding claim 4, Trotman teaches pouch sizes such as 400mL, which falls within the claimed range (see paragraph 53).
Regarding claim 5, Trotman teaches the pouch wall can be formed from a plastic film (see paragraph 4 - “plastic pouch”).
Regarding claim 6, the top edge is formed by a seal between opposing faces of the plastic film material, as already taught by James (figure 2, item 34), Umenaka (figure 2, item HS5).  This is also taught by Toshio (figure 8, item 18).
Regarding claim 7, Trotman teaches a removal sleeve surrounding the wall of the pouch (see figures 1, 2, 5; the abstract “packaging sleeve”), where the sleeve can be an insulating sleeve to reduce heat transfer to or from the pouch so that chilled contents can remain cold (see paragraph 19). The sleeve as taught by Trotman has been taught to be sufficiently flexible to allow easy compression (i.e. manual force) to the pouch to allow viscous products such as frozen confections to be “extruded” out of the product outlet (see paragraph 52; figure 1, item 25).  
Regarding claim 12, it is noted that the combination teaches providing a packaged frozen confection as recited in claim 1. 
Regarding the step of applying manual force to the packed frozen confection to deform the wall at least at the base end of the pouch and thereby urge the frozen confection in the cavity towards the outlet and extrude at least a portion of the frozen confection, it is noted that Trotman teaches packaging of frozen confections (paragraph 13, 52 - “ice cream”) and where the pouch is squeezed by the user for extruding the contents therefrom (see paragraph 52 - “squeezed out”).  Regarding squeezing at least at the base, it is initially noted that once it was recognized to squeeze a flexible pouch to extrude the contents therefrom, that the particular position that one chose to squeeze the pouch would have been a matter of preference to the user.  Nonetheless, Connolly further evidences pouches used for dispensing frozen confections, where the pouch can be squeezed at the base for extruding the frozen confection therefrom (see figure 1, item 26 and column 6, lines 35-41, lines 45-51, lines 57-68).  It is noted that James also teaches that the pouch is squeezable to extrude the contents therefrom (paragraph 27, 33).  
To thus modify the pouch taught by the combination applied to claim 1 and to squeeze the pouch from the base end to urge the frozen confection so as to be extruded from the outlet would thus have been obvious to one having ordinary skill in the art, as a conventional expedient for dispensing frozen confections from the flexible pouch.
Regarding claim 13, which newly recites that “the plastic film material is a multi-layer plastic film material” it is noted that the claim differs from Binley in this regard.
However, James teaches similar types of pouches used for flowable frozen foods (paragraph 52), and which can be made from multilayer plastic film materials (see paragraph 35, “low density polyethylene…combinations, laminates, and/or extrusions of any of the above…”) as a matter of engineering and/or design based on known plastic materials used for similar types of pouches.  Umenaka also teaches pouches for foods such as ice cream (see paragraph 166) and where the pouch can be made from a multilayer film (see paragraph 64-65, where Umenaka teaches using polypropylene as a base layer and other plastic materials such as polyethylenes as a seal layer) and where the base layer can provide printability, puncture and tensile strength (paragraphs 64-65).  James and Umenaka are pertinent because they also teach flexible pouches within which frozen confections can be packaged, and where the pouch can be made from multilayer plastic film materials.  This is similar to Trotman who teaches that the pouch can be made from plastic (paragraph 4).  To thus modify Trotman, who is not seen to be limiting as to the particular packaging materials and to use a combination of plastic materials together such as polypropylene with polyethylene would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired tensile and puncture strength as well as printability.
Regarding claim 14, which recites that “the product outlet is disposed at a corner of the top edge” it is noted that Jones at figure 3 can be construed as teaching a product outlet disposed at a corner of the top edge, because Jones teaches an outlet in a similar position as shown in Applicant’s figures.  Similar to Jones, Toshio at figures 4, 5, 7, 8, 10 and 13 can be construed as teaching a product outlet disposed at a corner of the top edge.  Sherrill can also be construed as teaching a product outlet disposed at a corner of the top edge (see figure 1) and where the position of the product outlet has been advantageous for facilitating dispensing of the contents (see paragraph 33).  Additionally, Wild also teaches a spout for a pouch where the product outlet is disposed at a corner of the top edge (see figure 7, where the product outlet and channel 4a are at the corner of the top edge 23), as does Klabes (see figure 1, item 2; figure 2, item 10).
 To thus modify Trotman and to position the product outlet at a corner of the top edge as taught by Jones, Toshino Sherrill, Wild and Klabes would have been obvious to one having ordinary skill in the art, as an obvious rearrangement of the outlet position based on known positions for dispensing outlets, for the art recognized function of facilitating dispensing of the contents within the pouch.
It is further noted that the prior art teachings of an opening at the corner of the pouch, which intersects with the top edge can also be construed as a product outlet being disposed at a corner of the top edge, because the claims do not limit the particular structure of the outlet.  Thus, even though the prior art references teach a dispensing spout, the pouch itself would necessarily also have had a product outlet at a corner of the pouch.
Regarding claims 15-18, in view of Trotman, Connolly and Ummadi as already discussed above, the combination suggests that the frozen confection can comprise ice cream, and where the frozen confection can have an overrun of 80-135% such as 100%.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the complied to claim 7 above, which relies on Trotman (US 20080203105) as the primary reference, and in further view of LaGuardia (US 20080142529) or Graber (US 20190008300).
Regarding claim 8, in view of Trotman, the combination teaches an insulating sleeve for comfortable handling of the cold pouch and for keeping the contents cold (paragraph 19).  
Claim 8 differs in specifically reciting that the sleeve is a thermally insulating sleeve.  At page 4, lines 15-17, the specification defines “thermally-insulating” to mean having a thermal conductivity of less than 1 W/m-K.
LaGuardia teaches using insulating sleeves (see the abstract) into which a container can be positioned (paragraph 14) and where the insulating sleeve can provide thermal insulation using materials having a thermal conductivity of less than 0.04 W/mK (paragraph 40).  LaGuardia teaches that the sleeve can insulate a cold container from a person’s hand (paragraph 18).  Graber teaches a similar concept to LaGuardia, and where  the thermally insulating sleeve (paragraph 11) can be made from materials such as polyurethane or polyethylene foam (see paragraph 60) which can have a thermal conductivity of 0.04 W/mK (for PU foam) and 0.035 W/mK (for PE foam). 
In view of Trotman the combination already teaches thermally insulating sleeves that are still compressible and can help to keep the contents cold and for comfortable handling by a user.  To modify the combination and to use other known materials also used for thermally insulating sleeves, such as the materials taught by LaGuardia or Graber, would thus have been obvious to one having ordinary skill in the art, as a substitution of one thermally insulating material for another, both recognized for helping to keep the contents cold and a user’s hands comfortable.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the complied to claim 7 above, which relies on Trotman (US 20080203105) as the primary reference, and in further view of Malone (US 20040161503). 
Regarding claims 9-11, while the combination applied to claim 1 teaches frozen confections, claims 9-11 differ in reciting that the frozen confection comprises freezing point depressants in an amount of 25-35% by weight of the frozen confection, wherein the number average molecular weight of the freezing point depressants is no less than 250 g/mol (claim 9); wherein the number average molecular weight of the freezing point depressants is no more than 205 g/mol (claim 10) and that the freezing point depressants comprise erythritol (claim 11).
However, Malone further teaches a compressible container for extruding a frozen confection (see at least, the abstract; paragraph 2, 34), without the need for excessive pressure (paragraph 2, paragraph 37) and where the frozen confection can have 25% freezing point depressants (see the abstract; paragraph 22) with a number average molecular weight of 230 g/mol for instance (paragraph 27) and where the freezing point depressants can also comprise erythritol (see paragraph 16).  Malone is teaching a frozen confection with a soft structure which can be extruded from an outlet of a compressible container and further teaches compressing a flexible portion of the package for dispensing the contents (see figure 9, item 46, paragraph 72).  Trotman is also teaching a similar concept.  Connolly, as discussed above with respect to claim 1 further evidences squeezing frozen confections for extrusion through a dispensing outlet.  
To thus modify Trotman, who is not specific as to the particular frozen confection and to provide a frozen confection having freezing point depressants and a number average molecular weight, as taught by Malone, would have been obvious to one having ordinary skill in the art for providing a frozen confection with the requisite soft structure for being extruded from an orifice.

Response to Arguments
On page 6 of the response, Applicant urges that the Office Action points to no requirement for a slushy drink to have any particular structure following extrusion and in contrast, controlled dispensing is envisaged for an aerated frozen confection, for example into an ice cream cone or other receptacle.
This urging is not seen to be sufficient in view of the rejection as presented in this Office Action.  The combination is seen to suggest a flexible pouch that can comprise a frozen aerated confection.

Further on page 6 of the response, Applicant urges that the claimed invention allows for a consumer to grip and squeeze the pouch of the invention at the gusseted base which means that the dispensing force is consistently directed towards the top end where the product outlet is located.
It is noted however, that the prior art teaches providing a dispensing outlet in a similar position as claimed and shown in Applicant’s figure 1a and 2, for instance, for the similar purpose of facilitating dispensing of the contents, and where the contents can also comprise ice cream (see Toshio a paragraph 2 of the machine translation; and figure 5).  Furthermore, it is noted that the limitation of the consumer being inclined to grip and squeeze the pouch at the gusseted base end to avoid choking of the flow and the residual frozen confection at the base end, is seen to be an intended use limitation that the structure taught by the prior art would have been capable of performing. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 Further on page 6 of the response, Applicant urges that Binley is directed to an improved method of serving a slushy drink and thus does not appear to be conserved with contents which enjoy controlled dispensing.  Applicant urges that Binley also does not teach a gusset and that the elements of the Applicant’s claims should be considered together in the context of the effect described.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, such that “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Therefore, Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” (MPEP2141.03(I)).  In this regard, the prior art is clearly seen to provide motivation for providing a gusset for the known function of providing stability to the base of the pouch such that the pouch can stand upright.  Further regarding the outlet, it is noted that the prior art teaches providing a dispensing outlet at or proximal to a corner of the top edge and side edge for the purpose of improving the filling of the pouch, as taught by Toshio, as well as for easy dispensing of the contents, as taught by Sherrill.   Weld also evidences that a similar position to a dispensing outlet as taught by Toshio and Sherrill has been known in the art for dispensing the contents (see paragraph 50).  Thus, the prior art provides motivation for modification of Binley to arrive at the claimed structure.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).    Further regarding the particular type of product, Binley suggests aerated products including milkshakes (paragraph 11, 58), which are known to comprise ice cream.  The prior art combination further teaches similar types of pouches which also can dispense ice cream, as evidenced by Toshio (paragraph 2), Trotman (paragraph 1, 13) and Umenaka (paragraph 166), such that it would have been obvious to one having ordinary skill in the art to have modified the combination to package other known types of frozen confections such as those which comprise ice cream as a substitution of dispensing one known type of frozen confection for another.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792